


109 HR 5732 IH: To direct the Secretary of the Interior to continue

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5732
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Hastings of
			 Washington (for himself, Mr. Larsen of
			 Washington, Mr. Dicks, and
			 Miss McMorris) introduced the
			 following bill; which was referred to the Committee on Resources
		
		A BILL
		To direct the Secretary of the Interior to continue
		  stocking fish in certain lakes in the North Cascades National Park, Ross Lake
		  National Recreation Area, and Lake Chelan National Recreation
		  Area.
	
	
		1.Findings; purpose
			(a)FindingsCongress finds the following:
				(1)The North Cascades complex contains 245
			 mountain lakes, of which 91 have been historically stocked with fish.
				(2)In
			 many cases, the stocking of fish in these lakes dates back to the 1800s.
				(3)This practice has
			 been important to the economy of the area because of the recreational
			 opportunities it creates.
				(4)During
			 congressional hearings on the designation of the North Cascades National Park,
			 the Department of the Interior indicated that the practice of fish stocking
			 would be continued if the area became a unit of the National Park Service
			 system.
				(5)Since designation
			 of the National Park in 1968, the stocking of certain lakes has continued under
			 various agreements between the National Park Service and the State of
			 Washington.
				(6)A recent 12-year university research effort
			 found no statistically significant long-term ecological impacts in lakes where
			 fish populations are non-reproducing in low densities.
				(b)PurposeThe purpose of this bill is to clarify the
			 continued authority of the National Park Service to allow the stocking of fish
			 in certain lakes in the North Cascades National Park, Ross Lake National
			 Recreation Area, and Lake Chelan National Recreation Area.
			2.Stocking of
			 certain lakes in North Cascades National Park, Ross Lake National Recreation
			 Area, and Lake Chelan National Recreation Area
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the Director of the National Park Service, shall
			 authorize the stocking of fish in lakes in the North Cascades National Park,
			 Ross Lake National Recreation Area, and Lake Chelan National Recreation
			 Area.
			(b)ConditionsThe
			 following conditions shall apply to stocking of lakes under subsection
			 (a):
				(1)The Secretary
			 shall stock fish only with the concurrence of and in coordination with the
			 State of Washington.
				(2)The Secretary
			 shall only select lakes to be stocked from the 91 lakes that have historically
			 had fish stocking.
				(3)The Secretary shall
			 only stock fish that are—
					(A)native to the
			 watershed; or
					(B)functionally
			 sterile.
					
